Appeal by the defendant from so much of an order *432of the Supreme Court, Nassau County (Lally, J.), dated March 11, 1996, as denied its motion, inter alia, for a discovery sanction pursuant to CPLR 3126 and, sua sponte, ordered the plaintiffs to file a note of issue forthwith. Cross appeal by the plaintiffs, as limited by their brief, from so much of an order of the same court, as denied their motion for summary judgment.
Ordered that the order is affirmed, without costs or disbursements, for reasons stated by Justice Lally at the Supreme Court. Thompson, J. P., Pizzuto, Joy and Luciano, JJ., concur.